Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Objections to the specification
The applicant’s amendments are sufficient to overcome the previous objections which are consequently withdrawn.

Objections to the Drawings
The applicant’s amendments are sufficient to overcome the previous objections which are consequently withdrawn.

Rejections Under 35 U.S.C. §103

Applicant's arguments have been fully considered but they are not persuasive. 

Amended Claim 1 recites ‘‘an equivalent representation of the software instructions in a functional programming language.” For example, as described in Applicant’s specification, a program written in a declarative language such as C++ or Java might be converted to an equivalent in lambda calculus. Studer, on which the Office Action relies, does not teach this feature, merely describing that “rulesets” are generated (para. 0093) and can be converted to “a plurality of logical expressions” (para. 0135), and is silent regarding functional languages altogether. Li is similarly silent regarding functional programming languages. Therefore, neither Studer nor Li, alone or in combination, teach this feature. (pg. 9, 3rd par.)



Further, amended Claim 1 recites “generate a visualization interface based on a parsing of the abstract syntax tree.” The Office Action notes that Studer generates a visualization interface generally, but also notes that Studer does not teach the abstract syntax tree, relying instead on Li. The teachings of Studer’s visualization would apply only to the rulesets discussed therein, not to Li’s abstract syntax tree, and therefore Studer and Li cannot be combined to teach this feature, either.

Li is not relied upon in the current rejection. The newly cited Fan teaches annotating an AST with various data (see e.g. par. [0030] “annotate the program”) making obvious annotations along the lines of those shown in Studer. 

… The visualization is not recited by Studer to identify an attribute of the input that, if it had had a different value, a different output (in this case, a different rule of the ruleset being satisfied). As a result, neither Studer nor Li teaches this feature. (pg. 10, 1st partial par.)

The examiner respectfully disagrees. Looking at fig. 6 it should be seen that if, e.g., the value of “Total frequent Flyer miles” were changed the value of “Boarding Group” would also change. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 10-11, 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0349134 to Studer et al. (Studer) in view of US 2008/0092113 to Weinstein et al. (Weinstein) in view of US 2018/0246706 to Fan et al. (Fan).

Claims 1 and 11: Studer discloses a system for code analysis and visualization, comprising: 
one or more processors (par. [0154] “at least one processor”); and 
non-transient memory storing instructions (par. [0154] “at least one data storage system (including volatile and non-volatile memory …)”) that, when executed by the one or more processors, cause the one or more processors to: 
receive software instructions written in a first representation not in a functional programming language (par. [0093] “developers 172 can generate and modify the ruleset”, par. [0135] “The user can edit a rule”, par. [0056] “human-readable form … expressed as a data flow”, note that a rule set does not constitute a “functional programming language”); 
convert the first representation into a second representation, the second representation being an equivalent representation of the software instructions (par. 
receive a first input for the software instructions (par. [0082] “a given input record (i.e., a given data record inputted by the user …)”); and 
generate a visualization interface (e.g. Fig. 6) showing a first output of the software instructions (par. [0083] “displays test output visualization 88”) when the software instructions are provided the first input and identifying at least one attribute of the first input such that if the attribute had had a different value, an output different from the first output would have been generated by the software instructions (par. [0083] “input visualizations 82 that represent the test input data on which the rule is executing”).

Studer does not explicitly teach converting the first representation into an equivalent representation of in a function program language; and
generating an abstract syntax tree that expresses functional dependencies within the second representation.

Weinstein teaches converting a first representation into an equivalent representation of in a function program language (par. [0036] “compiling program code 101 into an intermediate representation, such as a lambda calculus 105”); and


It would have been obvious at the time of filing to convert the first representation into a second representation (Studer par. [0135] “convert the rule cases … compile the plurality of logical expression into computer-executable code”) in a functional programing language (Weinstein par. [0036] “compiling program code 101 into an intermediate representation, such as a lambda calculus 105”) and generate and AST (Weinstein par. [0036] “produces an abstract syntax tree (AST)”). Those of ordinary skill in the art would have been motivated to do so as a known means of generating executable logic which would have produced only the expected results (Studer par. [0135] “compile the plurality of logical expressions”, Weinstein par. [0036] “compiling program code”). 

Studer and Weinstein do not explicitly teach generating the visualization interface based on a parsing of the abstract syntax tree.

Fan teaches generating a visualization interface based on a parsing of an abstract syntax tree (par. [0030] “presents the simplified AST … for user visualization”).

It would have been obvious at the time of filing to generate the visualization based on the AST (Studer fig. 6, Weinstein par. [0030] “presents the simplified AST … for user visualization”). 

Claims 3 and 13: Studer, Weinstein and Fan teach claims 1 and 11, wherein the visualization interface comprises a table associating sets of possible input attribute values with possible output values (Studer Fig. 6, par. [0083] “simulation portion 84).

Claims 7 and 17: Studer, Weinstein and Fan teach claims 1 and 11, wherein the visualization interface loads possible inputs from a database communicatively coupled to the one or more processors for display of outputs of the software instructions for the possible inputs (Studer par. [0060] “receives input records, from one or more data sources”).

Claims 10 and 20: Studer, Weinstein and Fan teach claims 1 and 11, comprising a first computing device, second computing device, and third computing device, and wherein the first computing device is used to input the software instructions written in the first representation and to transmit the software instructions to the second computing device (Studer par. [0070] “the editor application 26 is executed on a first system”), wherein the second computing device comprises the non-transient memory (Studer par. [0070] “the version control application 30 is executed on a third system”), and wherein the third computing device receives the visualization interface and displays the visualization interface to an end user (Studer par. [0070] “the simulator application 32 is executed on a fourth system”).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0349134 to Studer et al. (Studer) in view of US 2008/0092113 to Weinstein et al. (Weinstein) in view of US 2018/0246706 to Fan et al. (Fan) in view of US 8,935,673 to Ashkenazi et al. (Ashkenazi).

Claims 2 and 12: Studer, Weinstein and Fan teach claims 1 and 11, but do not explicitly teach wherein the visualization interface comprises a tree that represents a logical branching structure in the software instructions.

Ashkenazi teaches a visualization interface comprising a tree that represents a logical branching structure in software instructions (col. 17, lines 64-67 “causality tree 900 … is selectively displayed to a user showing the instant node (901) and the ultimate root cause being nodes 906, 907, 910, 911 and 912).

It would have been obvious at the time of filing to display a visualization interface (par. [0083] “provides visualizations”) comprising a tree (Ashkenazi col. 17, lines 64-67 “causality tree 900”). Those of ordinary skill in the art would have been motivated to do so as an alternate means of detailing the execution to a user (e.g. Ashkenazi col. 18, lines 3-6 “allows the user to determine what caused the error and how to go about correcting it”)

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0349134 to Studer et al. (Studer) in view of US 2008/0092113 to Weinstein et al. (Weinstein) in view of US 2018/0246706 to Fan et al. (Fan) in view of US 2018/0137105 to Kortenkamp et al. (Kortenkamp).

Claims 4 and 14: Studer, Weinstein and Fan teach claims 1 and 11, wherein the visualization interface comprises an explanation of at least a portion of the abstract syntax tree (Studer fig. 6, Fan par. [0030] “presents the simplified AST … for user visualization”).

Kortenkamp teaches a visualization interface comprising a natural language explanation of code (par. [0038] convert the operations … of the procedure to natural language and display the natural language procedure statements”).

It would have been obvious at the time of filing to display a visualization interface comprising a natural language explanation of the abstract syntax tree (Kortenkamp par. [0038] “display the natural language procedure statements”). Those of ordinary skill in the art would have been motivated to do so to improve user understanding.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0349134 to Studer et al. (Studer) in view of US 2008/0092113 to Weinstein et al. (Weinstein) in view of US 2018/0246706 to Fan et al. (Fan) in view of US 8,935,673 to Ashkenazi et al. (Ashkenazi) in view of US 2018/0129401 to Kim et al. (Kim).

Claims 5 and 15: Studer, Weinstein and Fan teach claims 1 and 11, wherein the visualization interface comprises an interactive display of the output (see e.g. Studer fig. 6).

Studer, Weinstein and Fan do not teach wherein the visualization interface comprises a display of the output expressed as a series of operations on values.

Ashkenazi teaches a visualization interface comprising a display of the output expressed as a series of operations on values (col. 17, lines 64-67 “causality tree 900 … is selectively displayed to a user showing the instant node (901) and the ultimate root cause being nodes 906, 907, 910, 911 and 912”).

It would have been obvious at the time of filing to display a visualization interface (par. [0083] “provides visualizations”) comprising a series of operations on values (Ashkenazi col. 17, lines 64-67 “causality tree 900”). Those of ordinary skill in the art would have been motivated to do so as an alternate means of detailing the execution to a user (e.g. Ashkenazi col. 18, lines 3-6 “allows the user to determine what caused the error and how to go about correcting it”)

Studer, Weinstein, Fan and Ashkenazi do not teach wherein selection of a value causes an additional display of the calculation of that value.



It would have been obvious at the time of filing to cause an additional display of the calculation of a value upon selection of the value (Kim par. [0013] “selecting the root element 104a can cause the user interface to display sub-elements of the root element 110”, Ashkenazi fig. 9). Those of ordinary skill in the art would have been motivated to do so to ease user understanding (e.g. Kim par. [0005] “complexity of the representation can be varied by the user and the cognitive demand for users can be reduced”).

Claims 6, 8, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0349134 to Studer et al. (Studer) in view of US 2008/0092113 to Weinstein et al. (Weinstein) in view of US 2018/0246706 to Fan et al. (Fan) in view of US 2018/0365139 to Rajpal et al. (Rajpal).

Claims 6 and 16: Studer, Weinstein and Fan teach claims 1 and 11, but do not teach wherein the visualization interface is provided with two inputs for which the software instructions would provide differing outputs, and wherein the visualization interface visually highlights one or more attributes of the two inputs the difference of which at least partially causes the differing outputs.



It would have been obvious at the time of filing to display two inputs which would provide differing outputs (Rajpal par. [0073] " highlights bites which yield … increases in code coverage"). Those of ordinary skill in the art would have been motivated to do so to increase code coverage and thus improve user understanding.

Claims 8 and 18: Studer, Weinstein and Fan teach claims 7 and 17, but do not teach wherein the visualization interface displays a set of possible inputs from the database that do not produce a given output from the software instructions and visually highlights one or more attributes of the each of the set of possible inputs that cause those possible inputs not to produce the given output.

Rajpal teaches displaying a set of possible inputs that do not produce a given output from the software instructions and visually highlights one or more attributes of the each of the set of possible inputs that cause those possible inputs not to produce the given output (par. [0073] "The annotated input 440 highlights bites which yield … increases in code coverage", par. [0017] "processes the input file to generate an output").

It would have been obvious at the time of filing to display a set of possible inputs that do not produce a given output (Rajpal par. [0073] " highlights bites which yield … increases in code coverage"). Those of ordinary skill in the art would have been motivated to do so to increase code coverage and thus improve user understanding.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0349134 to Studer et al. (Studer) in view of US 2008/0092113 to Weinstein et al. (Weinstein) in view of US 2018/0246706 to Fan et al. (Fan) in view of Official Notice.

Claims 9 and 19: Studer, Weinstein and Fan teach claims 1 and 11, wherein the visualization interface is created using hypertext markup language (HTML) for display in a web browser (Studer par. [0127] “the client may be accessing a development environment … using a web browser on the client”).

Studer Weinstein and Fan do not explicitly teach the visualization interface created using HTML. 

It is officially noted that interfaces created using HTML were known in the prior art.

It would have been obvious at the time of filing to create the visualization interface (e.g. Studer fig. 6) using HTML. Those of ordinary skill in the art would have been motivated to do so as a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D MITCHELL/Primary Examiner, Art Unit 2199